— Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 6, 1991, which, inter *1017alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant was assigned by a temporary employment agency to work for a trucking company on various days. Claimant admitted at the hearing that he drove the client’s truck for a certain number of hours on May 28, 29, 30 and 31, 1990. When filling out his coupon certification which he submitted to the local unemployment office, however, claimant entered the letter "N” for May 28, 1990, thereby indicating that he had not worked that day. Claimant’s explanation for doing this was that he wanted to offset the 39 Vi hours of time lost during those days for which he was not compensated because his truck had broken down. Claimant stated that, but for the break down, the trip would have only taken three days and, therefore, he only indicated three days of work on the coupon. In his brief on appeal, claimant only takes issue with the determination by the Unemployment Insurance Appeal Board that this constituted willful misrepresentation. Under these circumstances, however, the Board’s conclusion that claimant made willful false statements is supported by substantial evidence and must be upheld (see, Matter of Petty [Roberts], 90 AD2d 604, 605; Matter of Muller [Levine], 50 AD2d 1005, lv denied 40 NY2d 806). The reason or excuse for making the misrepresentation is irrelevant (see, Matter of Petty [Roberts], supra, at 605). Claimant had the responsibility to disclose all pertinent facts which might be determinative of his right to receive benefits (see, Matter of O’Leary [Roberts], 93 AD2d 915, 916).
Weiss, P. J., Mikoll, Levine, Mercure and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.